Exhibit 99.1 PRESS RELEASE Ormat Technologies Contact: Investor Relations Agency Contact: Smadar Lavi Rob Fink/Brett Maas Investor Relations Hayden - IR 775-356-9029 (ext. 65726) 646-415-8972/646-536-7331 slavi@ormat.com rob@haydenir.com / brett@haydenir.com Ormat Technologies Reports Another Year with Record Revenue of $663.0 Millionup 11.4% over Prior Year Continuing Improvements Drive Strong Fourth Quarter and Full-Year 2016 Financial Results with Gross Profit Increasing by 24% over Prior Year. RENO, Nev. February 28, 2017 - Ormat Technologies, Inc. (NYSE: ORA) today announced financial results for the fourth quarter and full year ended December 31, 2016. Financial Summary: ($ millions, except per share amounts) 4Q 2016 4Q 2015 Change 2016 2015 Change Revenues Electricity 114.6 97.8 17.2 % 436.3 375.9 16.1 % Product 51.9 73.3 (29.2% ) 226.3 218.7 3.5 % Total revenues 166.5 171.1 (2.7% ) 662.6 594.6 11.4 % Gross profit 66.6 64.1 3.9 % 270.8 218.3 24.1 % Operating income 51.2 49.1 4.4 % 201.9 164.1 23.1 % Net income attributable to the Company’s stockholders 28.2 23.0 22.6 % 93.9 119.6 (21.5% ) EPS $ 0.56 $ 0.46 21.8 % $ 1.87 $ 2.43 (23.0% ) Adjusted Operating income(1) 51.2 49.1 4.4 % 212.9 164.1 29.7 % Adjusted Net income attributable to the Company’s stockholders (2) 28.2 23.0 22.6 % 109.9 70.9 55.1 % Adjusted EPS(2) $ 0.56 $ 0.46 21.8 % $ 2.19 $ 1.44 52.1 % Adjusted EBITDA 76.9 79.1 (2.7% ) 323.8 291.3 11.2 % Financial highlights for the full year: ● Total revenues of$662.6 million in 2016, an increase of 11.4% from 2015; ● Electricity segment revenues increased 16.1% to $436.3 million in 2016 from $375.9 million in 2015; ● Product segment revenues reached record levelsof $226.3 million from $218.7 million in 2015 representing a 3.5% increase; ● Electricity generation increased 11.6%, compared to the full year 2015, from 4.8 million MWh to 5.4 million MWh; 1 Annual adjusted operating income excludes $11 million of one-time settlement expenses recorded in the third quarter of 2016. 2 Adjusted EPS excludes $11 million of one-time settlement expenses and $5 million one-time prepayment fees, both recorded in the third quarter of 2016 and $48.7 million tax benefits and related expenses recorded in the third quarter 2015. ● Gross margin increased to 40.9% in 2016 compared to 36.7% for 2015; ● Operating income increased 23.1% to $201.9 million compared to $164.1 million in the full year of 2015; exclusive of one-time settlement expenses, operating income grew 29.7%; ● Adjusted EBITDA grew 11.2% to $323.8 million in 2016; ● Net income attributable to the company's shareholders was $93.9 million or $1.87 per diluted share in 2016, compared to $119.6 million or $2.43 per diluted share in 2015. Adjusted Net income’3 attributable to the company's shareholders was $109.9 million or $2.19 per diluted share in 2016 compared to $70.9 million or $1.44 per diluted share in 2015; an increase of 55.1% and 52.1%, respectively; ● Declared a quarterly dividend of $0.17 per share for the fourth quarter of 2016. ● Product segment backlog increased to $251.0 million. Operational and business developments for the full year 2016 and subsequent to year end: ● Started construction to expand Olkaria III complex in Kenya by additional 10 MW and increase the complex capacity to 150 MW during 2018; ● Signed an agreement to acquire the business and assets of Viridity Energy, Inc. and enter the growing energy storage and demand response markets; ● Entered into a partnership transaction with a financial investor to efficiently monetize the federal tax incentives relating to five geothermal power plants located in eastern Nevada for an initial purchase price of $62.1 million and additional future installments totaling up to $21.0 million through 2022; ● Closed $50.0 million loan facility agreement with Deutsche Investitions-und Entwicklungsgesellschaft Mbh (DEG) to finance our investment in the 29MW plant 4 in the Olkaria III complex, which commenced operation in February 2016; ● Signed a $36 million engineering, procurement and construction (EPC) contract with Cyrq Energy, Inc. to provide one ORMAT® Energy Converter (OEC) at Cyrq's Soda Lake geothermal power project in northern Nevada; ● Closed private placement of $92.5 million senior secured notes to refinance the Don A. Campbell Phase I geothermal power project; ● Signed 25-year Power Purchase Agreement with Southern California Public Power Authority (SCPPA) to deliver electricity from the company's Ormesa geothermal complex in Imperial Valley, Calif. beginning November 30, 2017; ● Closed follow-on sale of 36.75% equity interest to Northleaf for $44.2 million to monetize the second phase of the Don A. Campbell geothermal power plant; ● Raised $204 million of senior unsecured bonds at an average cost of 4.2%; Proceeds, together with other corporate funds, refinanced $250 million of high cost debt; ● Closed the acquisition of the Bouillante Geothermal Power Plant on the Island of Guadeloupe; ● Secured $36.0 million Supply & EPC Contracts for a geothermal power plant in New Zealand; and ● Signed an agreement to jointly build, own, and operate the Rabbit Hill Energy Storage Project located in Georgetown, Texas which moves the company, for the first time, into the energy storage arena. 3 Adjusted net income attributable to the company's stockholders excludes $11 million of one-time settlement expenses and $5 million one-time prepayment fees, both recorded in the third quarter of 2016 and $48.7 million tax benefits and related expenses recorded in the third quarter 2015. “This was a strong ending to an excellent year for Ormat, as we delivered another year of record revenue and adjusted EBITDA with double-digit growth and strong execution on all our key metrics,” commented Isaac Angel, Chief Executive Officer. “The new capacity from the fourth plant at our Olkaria III complex and the contribution of the Bouillante geothermal power plant we acquired in 2016, together with the strong performance of the McGinness Hills and Don A. Campbell complexes which came on line during 2015, increased our electricity segment full year revenues and significantly improved our gross profits. The strength of our electricity and our products segment outperformed our estimates. Our efforts to reduce costs and shorten the delivery lead time enabled us to reap the benefits also in the Products segment where we successfully secured new contracts that supported record revenues in 2016 and robust backlog for 2017. During the fourth quarter we finalized several transactions and raised approximately $200 million net that will reduce our overall cost of debt, strengthen our balance sheet and improve our cash position to facilitate our growth plans.” Mr. Angel continued, “We are particularly excited about the pending acquisition of the business and assets of Viridity Energy, Inc. (VEI), a privately held company with nearly a decade of expertise and leadership in demand response, energy management and storage. This acquisition is scheduled to close shortly, and we intend to leverage Viridity to accelerate long term growth while expanding into new geographies and targeting a broader potential customer base. This acquisition marks one of many achievements we have accomplished as we execute our strategic plan designed to position us as a leading renewable energy provider.” Guidance Mr. Angel added, “We expect full-year 2017 total revenues between $680.0 million and $700.0 million with electricity segment revenues between $460.0 million and $470.0 million and product segment revenues between $220.0 million and $230.0 million. We expect 2017 Adjusted EBITDA between $340 million and $350 million for the full year. We expect annual Adjusted EBITDA attributable to minority interest to be approximately $23.0 million.” Dividend On February 28, 2017, ORMAT’s Board of Directors approved a payment of a quarterly dividend of $0.17 per share pursuant to the company’s dividend policy. The dividend will be paid on March 29, 2017 to shareholders of record as of the close of business on March 15, 2017. In addition, the company expects to pay quarterly dividends of $0.08 per share in the next three quarters. Conference Call Details Ormat will host a conference call to discuss its financial results and other matters discussed in this press release at 10 a.m. ET on Wednesday, March 1, 2017. The call will be available as a live, listen-only webcast at investor.ormat.com. During the webcast, management will refer to slides that will be posted on the website. The slides and accompanying webcast can be accessed through the Events & Presentations in the Investor Relations section of Ormat’s website. An archive of the webcast will be available approximately 30 minutes after the conclusion of the live call. Please ask to be joined into the Ormat Technologies, Inc. call. Participant telephone numbers Participant dial in (toll free): 1-877-511-6790 Participant international dial in: 1-412-902-4141 Canada Toll Free 1-855-669-9657 Conference replay US Toll Free: 1-877-344-7529 Canada: 1-855-669-9658 International Toll: 1-412-317-0088 Replay Access Code: 10100684 About Ormat Technologies With over five decades of experience, Ormat Technologies, Inc. is a leading geothermal company and the only vertically integrated company engaged in geothermal and recovered energy generation (REG), with the objective of becoming a leading global provider of renewable energy. The company owns, operates, designs, manufactures and sells geothermal and REG power plants primarily based on the Ormat Energy Converter – a power generation unit that converts low-, medium- and high-temperature heat into electricity. With 73 U.S. patents, Ormat’s power solutions have been refined and perfected under the most grueling environmental conditions. Ormat has 474 employees in the United States and over 700 overseas. Ormat’s flexible, modular solutions for geothermal power and REG are ideal for the vast range of resource characteristics. The company has engineered, manufactured and constructed power plants, which it currently owns or has installed to utilities and developers worldwide, totaling 2,200 MW of gross capacity. Ormat’s current 713 MW generating portfolio is spread globally in the U.S., Kenya, Guatemala, and Guadeloupe. Ormat’s Safe Harbor Statement Information provided in this press release may contain statements relating to current expectations, estimates, forecasts and projections about future events that are "forward-looking statements" as defined in the Private Securities Litigation Reform Act of 1995. These forward-looking statements generally relate to Ormat's plans, objectives and expectations for future operations and are based upon its management's current estimates and projections of future results or trends. Actual future results may differ materially from those projected as a result of certain risks and uncertainties. For a discussion of such risks and uncertainties, see "Risk Factors" as described in Ormat Technologies, Inc.'s Annual Report on Form 10-K filed with the Securities and Exchange Commission on February 26, 2016. These forward-looking statements are made only as of the date hereof, and we undertake no obligation to update or revise the forward-looking statements, whether as a result of new information, future events or otherwise. ### F-1 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Statements of Operations For the Three and Twelve Month Periods Ended December 31, 2016 and 2015 (Unaudited) Three Months Ended December 31 Twelve Months Ended December 31 2016 2015 2016 2015 (In thousands, except per share data) (In thousands, except per share data) Revenues: Electricity $ 114,628 $ 97,796 $ 436,292 $ 375,920 Product 51,891 73,278 226,299 218,724 Total revenues 166,519 171,074 662,591 594,644 Cost of revenues: Electricity 69,163 63,008 261,573 242,612 Product 30,719 43,927 130,223 133,753 Total cost of revenues 99,882 106,935 391,796 376,365 Gross profit 66,637 64,139 270,795 218,279 Operating expenses: Research and development expenses 732 668 2,762 1,780 Selling and marketing expenses 4,288 3,978 16,424 16,077 General and administrative expenses 10,085 9,185 46,710 34,782 Write-off of unsuccessful exploration activities 303 1,220 3,017 1,579 Operating income 51,229 49,088 201,882 164,061 Other income (expense): Interest income 140 191 971 297 Interest expense, net (15,828 ) (18,142 ) (67,389 ) (72,577 ) Derivatives and foreign currency transaction gains (losses) (2,942 ) (981 ) (5,534 ) (1,622 ) Income attributable to sale of tax benefits 4,123 6,514 16,503 25,431 Other non-operating expense, net (39 ) (468 ) (5,345 ) (1,991 ) Income before income taxes and equity in losses of investees 36,683 36,202 141,088 113,599 Income tax provision (benefit) (2,450 ) (11,438 ) (31,837 ) 15,258 Equity in losses of investees, net (3,001 ) (616 ) (7,735 ) (5,508 ) Net income 31,232 24,148 101,516 123,349 Net income attributable to noncontrolling interest (3,002 ) (1,160 ) (7,586 ) (3,776 ) Net income attributable to the Company's stockholders $ 28,230 $ 22,988 $ 93,930 $ 119,573 Earnings per share attributable to the Company's stockholders - Basic and diluted: Basic: Net Income $ 0.57 $ 0.47 $ 1.90 $ 2.46 Diluted: Net Income $ 0.56 $ 0.46 $ 1.87 $ 2.43 Weighted average number of shares used in computation of earnings per share attributable to the Company's stockholders: Basic 49,647 49,074 49,469 48,562 Diluted 50,293 49,668 50,140 49,187 Ormat Technologies, Inc. and Subsidiaries Condensed Consolidated Balance Sheets As of December 31, 2016 and 2015 (Unaudited) December 31, December 31, 2016 2015 (In thousands) ASSETS Current assets: Cash and cash equivalents $ 230,214 $ 185,919 Restricted cash, cash equivalents and marketable securities 34,262 49,503 Receivables: Trade 80,807 55,301 Other 17,482 7,885 Inventories 12,000 18,074 Costs and estimated earnings in excess of billings on uncompleted contracts 52,198 25,120 Prepaid expenses and other 45,867 33,334 Total current assets 472,830 375,136 Deposits and other 18,553 17,968 Deferred charges 43,773 42,811 Property, plant and equipment, net 1,556,378 1,559,335 Construction-in-process 306,709 248,835 Deferred financing and lease costs, net 3,923 4,022 Intangible assets, net 52,753 25,875 Goodwill 6,650 — Total assets $ 2,461,569 $ 2,273,982 LIABILITIES AND EQUITY Current liabilities: Accounts payable and accrued expenses $ 91,650 $ 91,955 Billings in excess of costs and estimated earnings on uncompleted contracts 31,630 33,892 Current portion of long-term debt: Limited and non-recourse: Senior secured notes 32,234 29,930 Other loans 21,495 21,495 Full recourse 12,242 11,229 Total current liabilities 189,251 188,501 Long-term debt, net of current portion: Limited and non-recourse: Senior secured notes 350,388 294,476 Other loans 261,845 275,888 Full recourse: Senior unsecured bonds 203,577 249,698 Other loans 57,063 18,687 Accumulated losses of unconsolidated company in excess of investment 11,081 8,100 Liability associated with sale of tax benefits 54,662 11,665 Deferred lease income 54,561 58,099 Deferred income taxes 35,382 32,654 Liability for unrecognized tax benefits 5,738 10,385 Liabilities for severance pay 18,600 19,323 Asset retirement obligation 23,348 20,856 Other long-term liabilities 21,294 1,776 Total liabilities 1,286,790 1,190,108 Reedemable non-controlling interest 4,772 — Equity: The Company's stockholders' equity: Common stock 50 49 Additional paid-in capital 869,463 849,223 Retained earnings (accumulated deficit) 216,644 148,396 Accumulated other comprehensive income (loss) (7,732 ) (7,667 ) 1,078,425 990,001 Noncontrolling interest 91,582 93,873 Total equity 1,170,007 1,083,874 Total liabilities and equity $ 2,461,569 $ 2,273,982 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EBITDA, Adjusted EBITDA and Additional Cash Flows Information For the Three and Twelve Month Periods Ended December 31, 2016 and 2015 (Unaudited) We calculate EBITDA as net income before interest, taxes, depreciation and amortization. We calculate Adjusted EBITDA as net income before interest, taxes, depreciation and amortization, adjusted for (i) termination fees, (ii) impairment of long-lived assets, (iii) write-off of unsuccessful exploration activities, (iv) any mark-to-market gains or losses from accounting for derivatives, (v) merger and acquisition transaction cost, (vi) stock-based compensation, (vii) gain or losses from extinguishment of debt, (viii) gain or losses on sale of subsidiary and property, plant and equipment and (ix) other unusual or non-recurring items. EBITDA and Adjusted EBITDA are not a measurement of financial performance or liquidity under accounting principles generally accepted in the United States of America and should not be considered as an alternative to cash flow from operating activities or as a measure of liquidity or an alternative to net earnings as indicators of our operating performance or any other measures of performance derived in accordance with accounting principles generally accepted in the United States of America. EBITDA and Adjusted EBITDA are presented because we believe they are frequently used by securities analysts, investors and other interested parties in the evaluation of a company’s ability to service and/or incur debt. However, other companies in our industry may calculate EBITDA and Adjusted EBITDA differently than we do. The following tables reconcile net cash provided by (used in) operating activities and net income to EBITDA and Adjusted EBITDA for the three and twelve month periods ended December 31, 2016 and 2015. Three Months Ended December 31 Twelve Months Ended December 31 2016 2015 2016 2015 (in thousands) (in thousands) Net cash provided by operating activities $ 1,258 $ 67,060 $ 159,285 $ 190,025 Adjusted for: Interest expense, net (excluding amortization of deferred financing costs) 13,284 16,231 60,553 63,802 Interest income (140 ) (191 ) (971 ) (297 ) Income tax provision 2,450 11,438 31,837 (15,258 ) Adjustments to reconcile net income or loss to net cash provided by operating activities (excluding depreciation and amortization) 58,386 (16,169 ) 48,208 40,530 EBITDA $ 75,238 $ 78,369 $ 298,912 $ 278,802 Mark-to-market gains or losses from accounting for derivatives (478 ) (1,385 ) 319 1,409 Stock-based compensation 1,774 878 5,157 3,955 Gains or losses on sale of subsidiary and property, plant and equipment — — (686 ) — Gains or losses from extinguishment of debt — — 5,780 1,710 Termination fees — Impairment of long-lived assets — Merger and acquisition transaction cost 100 — 335 3,800 Settlement expenses — — 11,000 — Write-off of unsuccessful exploration activities 303 1,220 3,017 1,579 Adjusted EBITDA $ 76,937 $ 79,082 $ 323,834 $ 291,255 Net cash used in investing activities $ (33,342 ) $ (14,433 ) $ (158,531 ) $ (90,971 ) Net cash provided by (used in) financing activities $ 172,232 $ (38,249 ) $ 43,541 $ 46,635 Three Months Ended December 31 Twelve Months Ended December 31 2016 2015 2016 2015 (in thousands) (in thousands) Net income $ 31,232 $ 24,148 $ 101,516 $ 123,349 Adjusted for: Interest expense, net (including amortization of deferred financing costs) 15,688 17,951 66,418 72,280 Income tax provision 2,450 11,438 31,837 (15,258 ) Depreciation and amortization 25,868 24,832 99,141 98,431 EBITDA $ 75,238 $ 78,369 $ 298,912 $ 278,802 Mark-to-market gains or losses from accounting for derivatives (478 ) (1,385 ) 319 1,409 Stock-based compensation 1,774 878 5,157 3,955 Gains or losses on sale of subsidiary and property, plant and equipment — — (686 ) — Gains or losses from extinguishment of debt — — 5,780 1,710 Termination fees — Impairment of long-lived assets — Merger and acquisition transaction cost 100 — 335 3,800 Settlement expenses — — 11,000 — Write-off of unsuccessful exploration activities 303 1,220 3,017 1,579 Adjusted EBITDA $ 76,937 $ 79,082 $ 323,834 $ 291,255 Ormat Technologies, Inc. and Subsidiaries Reconciliation of EPS as adjusted For Twelve Month Periods Ended December 31, 2016 and 2015 (Unaudited) Year Ended December 31 2016 2015 (in thousands) Net income attributable to the Company's stockholders $ 93,930 $ 119,573 One-time settlement expenses 11,000 — One-time prepayment fees 5,000 — One-time tax benefit — (48,700 ) Adjusted net income attributable to the Company's stockholders $ 109,930 $ 70,873 Weighted average number of shares diluted used in computation of earnings per share attributable to the Company's stockholders: 50,140 49,187 Adjusted earnings per share attributable to the Company's stockholders diluted: 2.19 1.44
